In an action (1) to enjoin defendants from using certain trade secrets and (2) to require defendants (a) to assign to plaintiff certain patent applications and (b) to account for damages sustained by plaintiff, plaintiff appeals from an order of the Supreme Court, Westchester County, entered June 10, 1966, which granted defendants’ motions to vacate plaintiff’s notice to produce documents, etc., pursuant to CPLR 3120. Order affirmed, without costs. In our opinion, Special Term properly concluded that under the circumstances of this case it would be less burdensome and in the interests of orderly procedure for the pretrial examinations to be completed before requiring defendants to produce the documents requested in the notice to produce (cf. Rios v. Donovan, 21 A D 2d 409; Defler Corp. v. Kleeman, 12 A D 2d 877). It is our further opinion, however, that the documents and papers requested in items 2 and 4 of the notice have been “ specified with reasonable particularity” (CPLR 3120) and that plaintiff would be entitled to their production for discovery and inspection. Accordingly, if, upon the completion of the pretrial examination, the production of the documents and papers requested in said two items is still deemed necessary, plaintiff may move for their production and discovery, if so advised (cf. Lonigro v. Baltimore & Ohio R. R. Co., *94922 A D 2d 918; Gross v. Price, 2 A D 2d 707). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.